Citation Nr: 1242017	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-39 422	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss, prior to April 16, 2009.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss, from April 16, 2009, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947 and from November 1951 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The Board notes that in a September 2009 substantive appeal (VA Form 9), which perfected the bilateral hearing loss issue currently before the Board, the Veteran checked off the box stating that he wished to limit the appeal to the issue listed as below.  Thereafter, below, the Veteran confined the issue for which he wanted to perfect an appeal to his bilateral hearing loss.  He notably omitted the following issues for which he had filed a notice of disagreement (NOD): entitlement to service connection for a left leg disability, and entitlement to service connection for a right leg disability, both of which were denied in a September 2008 rating decision.  None of the written contentions submitted by the Veteran or his representative either in conjunction with, or following this September 2009 VA Form 9, serve to perfect an appeal as to these issues or otherwise revive them.  The Veteran essentially withdrew his pursuit for these claims with his VA Form 9 that confined the matters to those listed therein. 

The NOD for these issues thus was withdrawn without having had a substantive appeal perfected for them.  38 C.F.R. § 20.204.  Accordingly the Board will only address the enumerated issues on appeal, listed on the title page, in this decision.



FINDING OF FACT

The Veteran died on November [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 29, 2012, the Board received confirmation that the Veteran died on November [redacted], 2012, during the pendency of his VA appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


